1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
9
10
11
                                                  Case No. 8:18-cv-01987-JLS-KES
12     FEDERAL TRADE COMMISSION,
13
             Plaintiff,                           STIPULATED ORDER FOR
14                                                PERMANENT INJUNCTION
15           v.                                   AND MONETARY JUDGMENT
                                                  AS TO DEFENDANTS
16     IMPETUS ENTERPRISE, INC., et al.,          CAPITAL SUN INVESTMENTS,
17                                                LLC, AND JIMMY CALDERON
             Defendants.
18
                                                  Officer: Hon. Josephine L. Staton
19                                                Courtroom: 10-A
20
21
22         Plaintiff, the Federal Trade Commission (“Commission” or “FTC”), filed
23   its First Amended Complaint for Permanent Injunction and Other Equitable Relief
24   (“Complaint”), under Section 13(b) of the Federal Trade Commission Act (“FTC
25   Act”), 15 U.S.C. § 53(b), and the Telemarketing and Consumer Fraud and Abuse
26   Prevention Act (“Telemarketing Act”), 15 U.S.C. §§ 6101-08. The Commission
27   and Defendants Capital Sun Investments LLC and Jimmy Calderon stipulate to the
28

                                            1
1    entry of this Stipulated Order for Permanent Injunction and Monetary Judgment
2    (“Order”) to resolve all matters in dispute in this action between them.
3    THEREFORE, IT IS ORDERED as follows:
4                                         FINDINGS
5    1.    This Court has jurisdiction over this matter.
6    2.    The Complaint charges that Defendants participated in deceptive and
7          unlawful acts or practices in the marketing and sale of student loan debt
8          relief services in violation of Section 5 of the FTC Act, 15 U.S.C. § 45, and
9          the FTC’s Telemarketing Sales Rule (“TSR”), 16 C.F.R. Part 310.
10   3.    Defendants neither admit nor deny any of the allegations in the Complaint,
11         except as specifically stated in this Order. Only for purposes of this action,
12         Defendants admit the facts necessary to establish jurisdiction.
13   4.    Defendants waive and release any claim that they may have under the Equal
14         Access to Justice Act, 28 U.S.C. § 2412, concerning the prosecution of this
15         action through the date of this Order, and agree to bear their own costs and
16         attorney fees.
17   5.    Defendants and the Commission waive all rights to appeal or otherwise
18         challenge or contest the validity of this Order.
19                                      DEFINITIONS
20         For the purpose of this Order, the following definitions apply:
21   A.    “Assisting Others” includes:
22         1.     performing customer service functions, including receiving or
23                responding to consumer complaints;
24         2.     formulating or providing, or arranging for the formulation or
25                provision of, any advertising or marketing material, including any
26                telephone sales script, direct mail solicitation, or the design, text, or
27                use of images of any Internet website, email, or other electronic
28

                                                2
1               communication;
2         3.    formulating or providing, or arranging for the formulation or
3               provision of, any marketing support material or service, including web
4               or Internet Protocol addresses or domain name registration for any
5               Internet websites, affiliate marketing services, or media placement
6               services;
7         4.    providing names of, or assisting in the generation of, potential
8               customers;
9         5.    performing marketing, billing, or payment services of any kind; or
10        6.    acting or serving as an owner, officer, director, manager, or principal
11              of any entity.
12   B.   “Corporate Defendant” means Capital Sun Investments LLC d/b/a Studora,
13        and its successors and assigns.
14   C.   “Defendants” means the Individual Defendant and the Corporate Defendant,
15        individually, collectively, or in any combination.
16   D.   “Financial Product or Service” means any product, service, plan, or
17        program represented, expressly or by implication, to:
18        1.    provide any consumer, arrange for any consumer to receive, or assist
19              any consumer in receiving, a loan or other extension of credit;
20        2.    provide any consumer, arrange for any consumer to receive, or assist
21              any consumer in receiving, credit, debit, or stored value cards;
22        3.    improve, repair, or arrange to improve or repair, any consumer’s
23              credit record, credit history, or credit rating; or
24        4.    provide advice or assistance to improve any consumer’s credit record,
25              credit history, or credit rating.
26
     E.   “Individual Defendant” means Jimmy Calderon a/k/a Jimmy Anthony
27
          Mejia Calderon.
28

                                               3
1    F.   “Person” means any individual, group, unincorporated association, limited
2         or general partnership, corporation, or other business entity.
3    G.   “Receiver” means Krista L. Freitag, whom this Court appointed as Receiver
4         in this case on November 13, 2018.
5    H.   “Secured or Unsecured Debt Relief Product or Service” means:
6         1.    With respect to any mortgage, loan, debt, or obligation between a
7               Person and one or more secured or unsecured creditors or debt
8               collectors, any product, service, plan, or program represented,
9               expressly or by implication, to:
10              a.     stop, prevent, or postpone any mortgage or deed of foreclosure
11                     sale for a Person’s dwelling, any other sale of collateral, any
12                     repossession of a Person’s dwelling or other collateral, or
13                     otherwise save a Person’s dwelling or other collateral from
14                     foreclosure or repossession;
15              b.     negotiate, obtain, or arrange a modification, or renegotiate,
16                     settle, or in any way alter any terms of the mortgage, loan, debt,
17                     or obligation, including a reduction in the amount of interest,
18                     principal balance, monthly payments, or fees owed by a Person
19                     to a secured or unsecured creditor or debt collector;
20              c.     obtain any forbearance or modification in the timing of
21                     payments from any secured or unsecured holder or servicer of
22                     any mortgage, loan, debt, or obligation;
23              d.     negotiate, obtain, or arrange any extension of the period of time
24                     within which a Person may (i) cure his or her default on the
25                     mortgage, loan, debt, or obligation, (ii) reinstate his or her
26                     mortgage, loan, debt, or obligation, (iii) redeem a dwelling or
27                     other collateral, or (iv) exercise any right to reinstate the
28

                                              4
1                     mortgage, loan, debt, or obligation or redeem a dwelling or
2                     other collateral;
3               e.    obtain any waiver of an acceleration clause or balloon payment
4                     contained in any promissory note or contract secured by any
5                     dwelling or other collateral; or
6               f.    negotiate, obtain, or arrange (i) a short sale of a dwelling or
7                     other collateral, (ii) a deed-in-lieu of foreclosure, or (iii) any
8                     other disposition of a mortgage, loan, debt, or obligation other
9                     than a sale to a third party that is not the secured or unsecured
10                    loan holder.
11              The foregoing shall include any manner of claimed assistance,
12              including auditing or examining a Person’s application for the
13              mortgage, loan, debt, or obligation.
14        2.    With respect to any loan, debt, or obligation between a Person and one
15              or more unsecured creditors or debt collectors, any product, service,
16              plan, or program represented, expressly or by implication, to:
17              a.    repay one or more unsecured loans, debts, or obligations; or
18              b.    combine unsecured loans, debts, or obligations into one or more
19                    new loans, debts, or obligations.
20   I.   “Telemarketing” means any plan, program, or campaign which is
21        conducted to induce the purchase of goods or services by use of one or more
22        telephones, and which involves a telephone call, whether or not covered by
23        the TSR.
24                                        ORDER
25                   I. BAN ON SECURED AND UNSECURED
26                   DEBT RELIEF PRODUCTS AND SERVICES
27        IT IS ORDERED that Defendants are permanently restrained and enjoined
28

                                              5
1    from advertising, marketing, promoting, offering for sale, or selling, or Assisting
2    Others in the advertising, marketing, promoting, offering for sale, or selling, of any
3    Secured or Unsecured Debt Relief Product or Service.
4               II. PROHIBITION AGAINST MISREPRESENTATIONS
5               RELATING TO FINANCIAL PRODUCTS AND SERVICES
6          IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,
7    employees, and attorneys, and all other Persons in active concert or participation
8    with any of them, who receive actual notice of this Order, whether acting directly
9    or indirectly, in connection with the advertising, marketing, promoting, offering for
10   sale, or selling of any Financial Product or Service, are permanently restrained and
11   enjoined from misrepresenting, or Assisting Others in misrepresenting, expressly
12   or by implication:
13   A.    the terms or rates that are available for any loan or other extension of credit,
14         including:
15         1.     closing costs or other fees;
16         2.     the payment schedule, monthly payment amount(s), any balloon
17                payment, or other payment terms;
18         3.     the interest rate(s), percentage rate(s), or finance charge(s), and
19                whether they are fixed or adjustable;
20         4.     the loan amount, credit amount, draw amount, or outstanding balance;
21                the loan term, draw period, or maturity; or any other term of credit;
22         5.     the amount of funds to be disbursed to the borrower out of the
23                proceeds, or the amount of funds to be disbursed on behalf of the
24                borrower to any third parties;
25         6.     whether any specified minimum payment amount covers both interest
26                and principal, and whether the credit has or can result in negative
27                amortization; or
28

                                                 6
1          7.     that the credit does not have a prepayment penalty or whether
2                 subsequent refinancing may trigger a prepayment penalty and/or other
3                 fees;
4    B.    the ability to improve or otherwise affect a consumer’s credit record, credit
5          history, credit rating, or ability to obtain credit, including that a consumer’s
6          credit record, credit history, credit rating, or ability to obtain credit can be
7          improved by permanently removing current, accurate negative information
8          from the consumer’s credit record or history;
9    C.    that a consumer will receive legal representation;
10   D.    its total costs; any material restrictions, limitations, or conditions; or any
11         material aspect of its performance, efficacy, nature, or central
12         characteristics; or
13   E.    any other fact material to consumers concerning any good or service.
14              III. PROHIBITION AGAINST MISREPRESENTATIONS
15                 RELATING TO ANY PRODUCTS OR SERVICES
16         IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,
17   employees, and attorneys, and all other Persons in active concert or participation
18   with any of them, who receive actual notice of this Order, whether acting directly
19   or indirectly, in connection with the advertising, marketing, promoting, offering for
20   sale, or selling of any product, service, plan, or program, are permanently
21   restrained and enjoined from misrepresenting, or Assisting Others in
22   misrepresenting, expressly or by implication:
23   A.    any material aspect of the nature or terms of any refund, cancellation,
24         exchange, or repurchase policy, including the likelihood of a consumer
25         obtaining a full or partial refund, or the circumstances in which a full or
26         partial refund will be granted to the consumer;
27   B.    that any Person is affiliated with, endorsed or approved by, or otherwise
28

                                                7
1           connected to any other Person; government entity; public, non-profit, or
2           other non-commercial program; or any other program;
3    C.     the nature, expertise, position, or job title of any Person who provides any
4           product or service;
5    D.     that any Person providing a testimonial has purchased, received, or used the
6           product or service;
7    E.     that the experience represented in a testimonial of the product or service
8           represents the Person’s actual experience resulting from the use of the
9           product or service under the circumstances depicted in the advertisement;
10   F.     its total costs; any material restrictions, limitations, or conditions; or any
11          material aspect of its performance, efficacy, nature, or central
12          characteristics; or
13   G.     any other fact material to consumers concerning any good or service.
14          IV.   PROHIBITION AGAINST UNSUBSTANTIATED CLAIMS
15          IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,
16   employees, and attorneys, and all other Persons in active concert or participation
17   with any of them, who receive actual notice of this Order, whether acting directly
18   or indirectly, in connection with the sale of any product or service, are permanently
19   restrained and enjoined from making any representation, expressly or by
20   implication, about the benefits, performance, or efficacy of any product or service,
21   unless the representation is non-misleading, and, at the time such representation is
22   made, Defendant possesses and relies upon competent and reliable evidence that is
23   sufficient in quality and quantity based on standards generally accepted in the
24   relevant fields, when considered in light of the entire body of relevant and reliable
25   evidence, to substantiate that the representation is true.
26        V. PROHIBITIONS RELATING TO TELEMARKETING PRACTICES
27          IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,
28

                                                 8
1    employees, and attorneys, and all other persons in active concert or participation
2    with any of them, who receive actual notice of this Order, whether acting directly
3    or indirectly, in connection with Telemarketing of any good or service, are
4    permanently restrained and enjoined from:
5    A.    misrepresenting the identity of the seller or telemarketer;
6    B.    misrepresenting Defendants’ relationship with the seller or telemarketer; or
7    C.    violating the Telemarketing Sales Rule, 16 C.F.R. Part 310, attached as
8          Appendix A.
9                 VI. MONETARY JUDGMENT AND SUSPENSION
10         IT IS FURTHER ORDERED that:
11   A.    Judgment in the amount of One Million Three Hundred and Thirteen
12         Thousand Dollars ($1,313,000) is entered in favor of the Commission
13         against Defendants as equitable monetary relief.
14   B.    The judgment is suspended subject to the Subsections below.
15   C.    The Commission’s agreement to the suspension of the judgment is expressly
16         premised upon the truthfulness, accuracy, and completeness of Defendants’
17         sworn financial statements and related documents (collectively, “financial
18         representations”) submitted to the Commission, namely:
19         1.     the Financial Statement of Individual Defendant signed on February
20                22, 2019, and all accompanying documents;
21         2.     the Financial Statement of Corporate Defendant signed on February
22                28, 2019, and all accompanying documents;
23         3.     the Financial Statement of Premier Capital Investments LLC signed
24                on February 28, 2019, and all accompanying documents;
25         4.     all documents produced to the FTC by Defendants’ counsel on the
26                following dates: March 20, 2019; April 15, 2019; April 22, 2019;
27                April 23, 2019; April 26, 2019.
28

                                               9
1    D.   The suspension of the judgment will be lifted as to any Defendant if, upon
2         motion by the Commission, the Court finds that Defendant failed to disclose
3         any material asset, materially misstated the value of any asset, or made any
4         other material misstatement or omission in the financial representations
5         identified above.
6    E.   If the suspension of the judgment is lifted, the judgment becomes
7         immediately due as to that Defendant in the amount specified in Subsection
8         A above (which the parties stipulate only for purposes of this Section
9         represents the consumer injury alleged in the Complaint), less any payment
10        previously made pursuant to this Section, plus interest computed from the
11        date of entry of this Order.
12                VII. ADDITIONAL MONETARY PROVISIONS
13        IT IS FURTHER ORDERED that:
14   A.   Defendants relinquish dominion and all legal and equitable right, title, and
15        interest in all assets transferred pursuant to this Order and may not seek the
16        return of any assets.
17   B.   The facts alleged in the Complaint will be taken as true, without further
18        proof, in any subsequent civil litigation by or on behalf of the Commission,
19        including in a proceeding to enforce its rights to any payment or monetary
20        judgment pursuant to this Order, such as a nondischargeability complaint in
21        any bankruptcy case.
22   C.   The facts alleged in the Complaint establish all elements necessary to sustain
23        an action by the Commission pursuant to Section 523(a)(2)(A) of the
24        Bankruptcy Code, 11 U.S.C. § 523(a)(2)(A), and this Order will have
25        collateral estoppel effect for such purposes.
26   D.   Defendants acknowledge that their Taxpayer Identification Numbers (Social
27        Security Numbers or Employer Identification Numbers), which Defendants
28

                                             10
1          previously submitted to the Commission, may be used for collecting and
2          reporting on any delinquent amount arising out of this Order, in accordance
3          with 31 U.S.C. §7701.
4    E.    All money paid to the Commission pursuant to this Order may be deposited
5          into a fund administered by the Commission or its designee to be used for
6          equitable relief, including consumer redress and any attendant expenses for
7          the administration of any redress fund. If a representative of the
8          Commission decides that direct redress to consumers is wholly or partially
9          impracticable or money remains after redress is completed, the Commission
10         may apply any remaining money for such other equitable relief (including
11         consumer information remedies) as it determines to be reasonably related to
12         Defendant’s practices alleged in the Complaint. Any money not used for
13         such equitable relief is to be deposited to the U.S. Treasury as disgorgement.
14         Defendants have no right to challenge any actions the Commission or its
15         representatives may take pursuant to this Subsection.
16   F.    Upon entry of this Order, the asset freeze is dissolved as to Premier Capital
17         Investments LLC and Defendants Capital Sun Investments LLC and Jimmy
18         Calderon without further order of the Court.
19                         VIII. CUSTOMER INFORMATION
20         IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,
21   employees, and attorneys, and all other Persons in active concert or participation
22   with any of them, who receive actual notice of this Order, whether acting directly
23   or indirectly, are permanently restrained and enjoined from directly or indirectly:
24   A.    failing to provide sufficient customer information to enable the Commission
25         to efficiently administer consumer redress. If a representative of the
26         Commission requests in writing any information related to redress,
27         Defendant must provide it, in the form prescribed by the Commission,
28

                                              11
1           within 14 days.
2    B.     disclosing, using, or benefitting from customer information, including the
3           name, address, telephone number, email address, social security number,
4           other identifying information, or any data that enables access to a customer’s
5           account (including a credit card, bank account, or other financial account),
6           that Defendants or any of their co-defendants obtained prior to entry of this
7           Order in connection with the marketing and sale of debt relief services; and
8    C.     failing to destroy such customer information in all forms in their possession,
9           custody, or control within 30 days after receipt of written direction to do so
10          from a representative of the Commission.
11          Provided, however, that customer information need not be disposed of, and
12   may be disclosed, to the extent requested by a government agency or required by
13   law, regulation, or court order.
14                                  IX. COOPERATION
15          IT IS FURTHER ORDERED that Defendants must fully cooperate with
16   representatives of the Commission and the Receiver in this case and in any
17   investigation related to or associated with the transactions or the occurrences that
18   are the subject of the Complaint. Defendants must provide truthful and complete
19   information, evidence, and testimony. Defendants must appear and cause their
20   employees, representatives, or agents to appear for interviews, discovery, hearings,
21   trials, and any other proceedings that a Commission representative may reasonably
22   request upon 5 days written notice, or other reasonable notice, at such places and
23   times as a Commission representative may designate, without the service of a
24   subpoena.
25          X. TERMINATION OF RECEIVERSHIP AS TO CAPITAL SUN
26        INVESTMENTS LLC AND PREMIER CAPITAL INVESTMENTS LLC
27          IT IS FURTHER ORDERED that the Receiver must complete all duties as
28

                                               12
1    to Capital Sun Investments LLC and Premier Capital Investments LLC within 120
2    days after entry of this Order, but any party or the Receiver may request that the
3    Court extend that term for good cause.
4                             XI. ORDER ACKNOWLEDGMENT
5          IT IS FURTHER ORDERED that Defendants obtain acknowledgments of
6    receipt of this Order:
7    A.    each Defendant, within 7 days of entry of this Order, must submit to the
8          Commission an acknowledgment of receipt of this Order sworn under
9          penalty of perjury.
10   B.    for 5 years after entry of this Order, the Individual Defendant for any
11         business that he, individually or collectively with the Corporate Defendant,
12         is the majority owner or controls directly or indirectly, and the Corporate
13         Defendant, must deliver a copy of this Order to:
14         1.     all principals, officers, directors, and LLC managers and members;
15         2.     all employees having managerial responsibilities for Telemarketing
16                and all agents and representatives who participate in Telemarketing;
17                and
18         3.     any business entity resulting from any change in structure as set forth
19                in the Section titled Compliance Reporting. Delivery must occur
20                within 7 days of entry of this Order for current Personnel. For all
21                others, delivery must occur before they assume their responsibilities.
22   C.    In any other business, such as one in which a Defendant is an employee
23         without any ownership or control, that Defendant must deliver a copy of this
24         Order to all principals and managers of the business before participating in
25         Telemarketing;
26   D.    from each individual or entity to which a Defendant delivered a copy of this
27         Order, that Defendant must obtain, within 30 days, a signed and dated
28

                                              13
1         acknowledgment of receipt of this Order.
2                         XII. COMPLIANCE REPORTING
3         IT IS FURTHER ORDERED that Defendants make timely submissions to
4    the Commission:
5    A.   One year after entry of this Order, each Defendant must submit a compliance
6         report, sworn under penalty of perjury:
7         1.    Each Defendant must: (a) identify the primary physical, postal, and
8               email address and telephone number, as designated points of contact,
9               which representatives of the Commission may use to communicate
10              with Defendant; (b) identify all of that Defendant’s businesses by all
11              of their names, telephone numbers, and physical, postal, email, and
12              Internet addresses; (c) describe the activities of each business,
13              including the goods and services offered, the means of advertising,
14              marketing, and sales, and the involvement of any co-defendants in this
15              case (which the Individual Defendant must describe if he knows or
16              should know due to his own involvement); (d) describe in detail
17              whether and how that Defendant is in compliance with each Section
18              of this Order; and (e) provide a copy of each Order Acknowledgment
19              obtained pursuant to this Order, unless previously submitted to the
20              Commission.
21        2.    Additionally, the Individual Defendant must: (a) identify all
22              telephone numbers and all physical, postal, email and Internet
23              addresses, including all residences; (b) identify all business activities,
24              including any business for which such Defendant performs services
25              whether as an employee or otherwise and any entity in which such
26              Defendant has any ownership interest; and (c) describe in detail such
27              Defendant’s involvement in each such business, including title, role,
28

                                             14
1               responsibilities, participation, authority, control, and any ownership.
2    B.   For 20 years after entry of this Order, each Defendant must submit a
3         compliance notice, sworn under penalty of perjury, within 14 days of any
4         change in the following:
5         1.    Each Defendant must report any change in: (a) any designated point
6               of contact; or (b) the structure of any Corporate Defendant or any
7               entity that Defendant has any ownership interest in or controls directly
8               or indirectly that may affect compliance obligations arising under this
9               Order, including: creation, merger, sale, or dissolution of the entity or
10              any subsidiary, parent, or affiliate that engages in any acts or practices
11              subject to this Order.
12        2.    Additionally, each Individual Defendant must report any change in:
13              (a) name, including aliases or fictitious name, or residence address; or
14              (b) title or role in any business activity, including any business for
15              which such Defendant performs services whether as an employee or
16              otherwise and any entity in which such Defendant has any ownership
17              interest, and identify the name, physical address, and any Internet
18              address of the business or entity.
19   C.   Each Defendant must submit to the Commission notice of the filing of any
20        bankruptcy petition, insolvency proceeding, or similar proceeding by or
21        against such Defendant within 14 days of its filing.
22   D.   Any submission to the Commission required by this Order to be sworn under
23        penalty of perjury must be true and accurate and comply with 28 U.S.C.
24        § 1746, such as by concluding: “I declare under penalty of perjury under the
25        laws of the United States of America that the foregoing is true and correct.
26        Executed on: _____” and supplying the date, signatory’s full name, title (if
27        applicable), and signature.
28

                                             15
1    E.    Unless otherwise directed by a Commission representative in writing, all
2          submissions to the Commission pursuant to this Order must be emailed to
3          DEbrief@ftc.gov or sent by overnight courier (not the U.S. Postal Service)
4          to: Associate Director for Enforcement, Bureau of Consumer Protection,
5          Federal Trade Commission, 600 Pennsylvania Avenue NW, Washington,
6          DC 20580. The subject line must begin: FTC v. Calderon, x140035.
7
8                                XIII. RECORDKEEPING
9          IT IS FURTHER ORDERED that Defendants must create certain records for
10   10 years after entry of the Order, and retain each such record for 5 years.
11   Specifically, the Corporate Defendant and the Individual Defendant for any
12   business that such Defendant, individually or collectively with any other co-
13   defendants in this case, is a majority owner or controls directly or indirectly, must
14   create and retain the following records:
15   A.    accounting records showing the revenues from all goods or services sold;
16   B.    personnel records showing, for each Person providing services, whether as
17         an employee or otherwise, that Person’s: name; addresses; telephone
18         numbers; job title or position; dates of service; and (if applicable) the reason
19         for termination;
20   C.    records of all consumer complaints and refund requests, whether received
21         directly or indirectly, such as through a third party, and any response;
22   D.    all records necessary to demonstrate full compliance with each provision of
23         this Order, including all submissions to the Commission; and
24   E.    a copy of each unique advertisement or other marketing material, including
25         scripts used in Telemarketing.
26                        XIV. COMPLIANCE MONITORING
27         IT IS FURTHER ORDERED that, for the purpose of monitoring
28

                                                16
1    Defendants’ compliance with this Order, including the financial representations
2    upon which the judgment was suspended and any failure to transfer assets required
3    by this Order:
4    A.    Within 14 days of receipt of a written request from a representative of the
5          Commission, each Defendant must: submit additional compliance reports or
6          other requested information, which must be sworn under penalty of perjury;
7          appear for depositions; and produce documents for inspection and copying.
8          The Commission is also authorized to obtain discovery, without further
9          leave of court, using any of the procedures prescribed by Federal Rules of
10         Civil Procedure 29, 30 (including telephonic depositions), 31, 33, 34, 36, 45,
11         and 69.
12   B.    For matters concerning this Order, the Commission is authorized to
13         communicate directly with each Defendant. Defendant must permit
14         representatives of the Commission to interview any employee or other
15         Person affiliated with any Defendant who has agreed to such an interview.
16         The Person interviewed may have counsel present.
17   C.    The Commission may use all other lawful means, including posing, through
18         its representatives as consumers, suppliers, or other individuals or entities, to
19         Defendants or any individual or entity affiliated with Defendants, without
20         the necessity of identification or prior notice. Nothing in this Order limits
21         the Commission’s lawful use of compulsory process, pursuant to Sections 9
22         and 20 of the FTC Act, 15 U.S.C. §§ 49, 57b-1.
23   D.    Upon written request from a representative of the Commission, any
24         consumer reporting agency must furnish consumer reports concerning
25         Defendant Calderon, pursuant to Section 604(1) of the Fair Credit Reporting
26         Act, 15 U.S.C. §1681b(a)(1).
27
28

                                               17
1                        XV. RETENTION OF JURISDICTION
2          IT IS FURTHER ORDERED that this Court retains jurisdiction of this
3    matter for purposes of construction, modification, and enforcement of this Order.
4          IT IS SO ORDERED.
5          DATED: June 18, 2019
6
7                                          __________________________________
                                           THE HONORABLE JOSEPHINE L. STATON
8                                          UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             18
1    SO STIPULATED AND AGREED:
2
3    FOR PLAINTIFF FEDERAL TRADE COMMISSION:
4
5    _____________________                    Date: _________
6    Joshua S. Millard, Attorney
     Brian M. Welke, Attorney
7
     Federal Trade Commission
8    Washington, DC 20580
     202-326-2454 (Millard)
9
     202-326-2897 (Welke)
10   202-326-3197 (fax)
11   jmillard@ftc.gov
     bwelke@ftc.gov
12
13   FOR DEFENDANTS:
14
15   _____________________________________    Date: __________
16   Michael Thurman, Esq.
     Thurman Legal
17
     1055 E. Colorado Blvd., 5th Floor
18   Pasadena, CA 91106
     626-399-6205
19
     626-380-4880 (fax)
20   COUNSEL FOR JIMMY CALDERON
21   AND CAPITAL SUN INVESTMENTS, LLC

22   DEFENDANTS JIMMY CALDERON
23   AND CAPITAL SUN INVESTMENTS, LLC:
24
25   ______________________________________   Date: ___________
26   JIMMY CALDERON, INDIVIDUALLY
     AND AS AN OFFICER OF CAPITAL
27   SUN INVESTMENTS, LLC
28

                                     19
                                UNITED STATES DISTRICT COURT
1                              CENTRAL DISTRICT OF CALIFORNIA
2
3
4      FEDERAL TRADE COMMISSION,

5              Plaintiff,                                    Case No. 8:18-cv-01987-JLS-KES
6              v.                                            ACKNOWLEDGEMENT BY
7                                                            DECLARATION OF RECEIPT OF
       IMPETUS ENTERPRISE, INC., et al.,                     ORDER BY DEFENDANTS
8
               Defendants.
9
10
     1.     My name is Jimmy Calderon. I am a U.S. citizen over the age of eighteen, and I have
11   personal knowledge of the facts set forth in this Acknowledgment.
12
     2.      I was a Defendant in FTC v. Impetus Enterprise, Inc., et al., which is the court case listed
13   near the top of this page. Additionally, I am an officer of Capital Sun Investments, LLC, which
     was also a Defendant in that same case.
14
     3.      On __________________, 2019, I received a copy of the Stipulated Order for Permanent
15
     Injunction and Monetary Judgment as to Defendants Capital Sun Investments, LLC and Jimmy
16   Calderon, which was signed by the Honorable Josephine L. Staton and entered by the Court on
     ___________________, 2019.
17
     I declare under penalty of perjury under the laws of the United States of America that the
18
     foregoing is true and correct.
19
                                                   Executed on ___________________, 2019.
20
21                                             ____________________________
                                               Jimmy Calderon
22   State of ____________________, City of ____________________
23
     Subscribed and sworn to before me
24   this _____ day of _________, 201__.
25
             _____________________________
26           Notary Public

27           My commission expires: _____________________________
28

                                                      20
                                UNITED STATES DISTRICT COURT
1                              CENTRAL DISTRICT OF CALIFORNIA
2
3
4      FEDERAL TRADE COMMISSION,

5              Plaintiff,                                   Case No. 8:18-cv-01987-JLS-KES
6              v.                                           ACKNOWLEDGMENT BY
7                                                           DECLARATION OF RECEIPT OF
       IMPETUS ENTERPRISE, INC., et al.,                    ORDER BY A NON-PARTY
8
               Defendants.
9
10
     1.    I, ___________________________________, received a copy of the Stipulated Order for
11   Permanent Injunction and Monetary Judgment as to Defendants Capital Sun Investments, LLC
12   and Jimmy Calderon in the case of FTC v. Impetus Enterprise, Inc., et al., on
     ___________________, 20____.
13
     2.    I was not a Defendant in that court case. My title or relationship with Defendant(s)
14   ______________________ is: _____________________________________.
15
     3.    I declare under penalty of perjury under the laws of the United States of America that the
16   foregoing is true and correct.
17   Executed on ______________________, 20____.
18
     Signed:
19
     _______________________________________
20
21
22
23
24
25
26
27
28

                                                    21
